DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The third sentence of 35 U.S.C. 121 prohibits the use of a patent issuing on an application with respect to which a requirement for restriction has been made, or on an application filed as a result of such a requirement, as a reference against any divisional application, if the divisional application is filed before the issuance of the patent. See MPEP 804.01.
The present application 16812895 was filed in response to a Requirement for Restriction/Election mailed 12 August 2019 in the parent application 15/494042. The present application 16812895 was filed 09 March 2020, before Locke ‘002; Christopher Brian et al. (US 10625002 B2) issued on 21 April 2022. Therefore Locke ‘002 cannot be cited in a double patenting rejection. 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-19 and 21-26 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of Locke ‘427; Christopher Brian et al. (US 9662427 B2). 
Regarding pending claim 1, Locke ‘427 claims all limitations in patented claims 1-5, namely a dressing for treating a tissue site (claim 1), comprising: 
a manifold comprising a fluid permeable, hydrophobic material and having a first side and a second side, the first side adapted to be positioned adjacent the tissue site (claim 1, a manifold adapted to be positioned adjacent the tissue site; claim 2, wherein the manifold comprises a hydrophobic material that is fluid permeable);
a retention pouch adapted to be positioned adjacent the second side of the manifold and to retain a fluid (claim 1, a retention pouch positioned adjacent the manifold … claim 3, the retention pouch adapted to retain a fluid);
the retention pouch comprising an expandable portion and a recess, wherein the expandable portion expands to retain the fluid and the recess is substantially precluded from expansion (claim 3, the retention pouch adapted to retain a fluid and comprising an expandable portion and a recess, wherein the expandable portion expands to retain the fluid and the recess is substantially precluded from expansion);
a sealing member having an exterior surface and adapted to cover the retention pouch and the manifold to provide a sealed space between the tissue site and the sealing member (claim 1, a sealing member … to provide a sealed space between the tissue site and the sealing member);
wherein a portion of the sealing member is comprised of a vapor-permeable material (claim 5, wherein a portion of the sealing member is comprised of a material that allows vapor to egress from the sealed space through the sealing member); and
a conduit interface coupled to the sealing member (claim 1, a conduit interface coupled to the sealing member);
the conduit interface comprising: 
an evaporative flow conduit in fluid communication with the exterior surface of the sealing member (claim 1, an evaporative flow conduit in fluid communication with the exterior surface of the sealing member);
a variable pressure conduit having an inlet in fluid communication with the sealed space and positioned in a spaced relationship relative to the expandable portion of the retention pouch (claim 1, a variable pressure conduit having an inlet in fluid communication with the sealed space; claim 4, wherein the inlet of the variable pressure conduit is positioned in a spaced relationship relative to the expandable portion of the retention pouch); 
a reduced-pressure conduit having an inlet in fluid communication with the sealed space and positioned in a spaced relationship relative to the recess in the retention pouch (claim 1, a reduced-pressure conduit having an inlet in fluid communication with the sealed space; claim 4, wherein the inlet of the reduced-pressure conduit is positioned in a spaced relationship relative to the recess in the retention pouch); and 
a manifold pressure conduit having an inlet in fluid communication with the manifold and positioned between the retention pouch and the manifold (claim 1, a manifold pressure conduit having an inlet in fluid communication with the manifold and positioned between the retention pouch and the manifold). 

Regarding pending claim 9, Locke ‘427 claims all limitations in patented claims 1, 7 and 13, namely a system for treating a tissue site (claim 1), comprising: 
a conduit interface configured to be coupled to a sealing member for forming a sealed space at the tissue site (claim 1, a sealing member … to provide a sealed space between the tissue site and the sealing member, and a conduit interface coupled to the sealing member);
the conduit interface comprising: 
an evaporative flow conduit in fluid communication with an exterior surface of the sealing member (claim 1, an evaporative flow conduit in fluid communication with the exterior surface of the sealing member);
a variable pressure conduit having an inlet in fluid communication with the sealed space (claim 1, a variable pressure conduit having an inlet in fluid communication with the sealed space);
a reduced-pressure conduit having an inlet in fluid communication with the sealed space (claim 1, a reduced-pressure conduit having an inlet in fluid communication with the sealed space); 
a fluid flow source in fluid communication with the evaporative flow conduit and configured to provide positive pressure to the exterior surface of the sealing member through the evaporative flow conduit (claim 1, a therapy device, comprising: a fluid flow source in fluid communication with the evaporative flow conduit; claim 13., wherein the reduced-pressure source and the fluid flow source are a pump … the pump outlet is in fluid communication with the evaporative flow conduit);
a variable pressure sensor in fluid communication with the variable pressure conduit (claim 1, a variable pressure sensor in fluid communication with the variable pressure conduit); and 
a reduced-pressure source in fluid communication with the reduced-pressure conduit and configured to provide reduced-pressure to the sealed space through the reduced-pressure conduit (claim 1, a reduced-pressure source in fluid communication with the reduced-pressure conduit; claim 7, wherein the inlet of the reduced-pressure conduit is positioned between the retention pouch and the sealing member). 

Regarding pending claim 26, Locke ‘427 claims all limitations in patented claims 1, 3 and 12, namely a system for treating a tissue site (claim 1), comprising: 
a conduit interface configured to be coupled to a retention pouch that is adapted to retain a fluid and that is positioned between a sealing member and a base (claim 1, a sealing member having an exterior surface and adapted to cover the retention pouch and the manifold to provide a sealed space between the tissue site and the sealing member, and a conduit interface coupled to the sealing member; claim 3, the retention pouch adapted to retain a fluid);
the conduit interface comprising: 
a variable pressure conduit having an inlet in fluid communication with a first side of the retention pouch (claim 1, the conduit interface comprising: … a variable pressure conduit having an inlet in fluid communication with the sealed space, wherein the inlet of the variable pressure conduit is positioned between the retention pouch and the sealing member); and 
a manifold pressure conduit having an inlet in fluid communication with a second side of the retention pouch (claim 1, a manifold pressure conduit having an inlet in fluid communication with the manifold and positioned between the retention pouch and the manifold);
wherein the base is coupled at the inlet of the manifold pressure conduit and extends laterally from the inlet of the manifold pressure conduit; and wherein an expandable portion of the retention pouch extends laterally beyond the base (claim 12, wherein the conduit interface further comprises a base coupled at the inlet of the manifold pressure conduit and extending laterally therefrom, wherein the retention pouch is carried between the base and the sealing member, and wherein the expandable portion of the retention pouch extends laterally beyond the base). 


Regarding pending claims 2-8, 10-19 and 21-25, Locke ‘427 claims all limitations in patented claims 1-2 and 5-15 as shown in table 1.
Table 1: Locke ‘427 double patenting
Pending claim 
Locke ‘427 
Pending claim 
Locke ‘427 
Pending claim 
Locke ‘427 
Pending claim 
Locke ‘427 
2
6
8
12
15
7
22
11
3
1
10
1
16
8
23
13
4
1
11
1
17
9
24
14
5
9
12
2
18
10
25
15
6
10
13
1
19
12


7
11
14
6
21
5





Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Alternatively, the double patenting rejections may be overcome with a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pohr; Sebastian Heinz et al.	US 20100242147 A1
Korytnikov; Konstantin	US 20100236267 A1
Parish; Overton (Bud) et al.	US 20110289684 A1
Nakamura; Shoichi	US 20120022432 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781